DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 is a product by process claim where the manufacturing step of “installed on one or more wheels” is being interpreted structurally. 

Claim Objections
Claim 7 objected to because of the following informalities:  “containing” should be –container--.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  “semi-trail” should be –semi-trailer--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the trademark/trade name VELCRO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wiring harness connection and, accordingly, the identification/description is indefinite.
Claim 2 is also indefinite because of the phrase “on wiring harness connections.” It is unclear if this phrase pertains to the final recited wiring harness connection or all the wiring harness connections recited.  The examiner will interpret as pertaining to all the connections.

Claim 3 recites the limitation "a voltage regulator".  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret this recited voltage regulator as being the same voltage regulator recited in parent claim 1.  

Claim 7 is not understood. Is the recited “one voltage regulator” the same voltage regulator as recited in parent claim 1?  The examiner will interpret that it is the same.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer JR et al.
A flatbed railroad car (fig. 3), comprising:
one or more regenerative brakes installed on one or more wheels (¶0063 & ¶0066 next to last sentence & figures 19-25); a voltage regulator for the one or more regenerative brakes (¶0055); and a wiring access hole.
Schaefer does not specify a wiring access hole.
Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill in this art to have a wiring access hole with the flatbed railroad car. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Claim 20 Schaefer discloses sensors for measuring parameters across the railcar (¶0050 & ¶0062).   
Claim 21 is a method claim version of claim 1.
Claims 2 (as best understood) & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer JR et al. as applied to claims 1 & 21 respectively above, and further in view of Elliott et al.
Schaefer does not disclose a wire harness.  
Elliott discloses a wiring harness (claims 14 & 34 and col. 12 ll 53-63). Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill to utilize a wire harness as taught by Elliott with the device of Schaeffer. A motivation for this is also well known and would be to maintain wiring bundles to prevent cutting any of wires.    
Claims 3 (as best understood) & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer JR et al. as applied to claims 1 & 21 respectively above, and further in view of Duke.
Schaefer discloses the use of voltage regulators as shown in claims 1 & 21 but does not disclose a wind turbine. 
Duke discloses a flat bed railcar with wind turbines (fig. 5). Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill in this art to include a wind turbine as taught by Duke with the flatbed railcar of Schaefer. A motivation for this combination is very well known and would be to deliver wind turbines to a location of need.  
Claims 4, 7 (as best understood) & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer JR et al. as applied to claim 1 above, and further in view of Brace et al.
Schaefer does not disclose at least one shipping container with EV battery racks.    
Brace discloses at least one shipping container (all figures) with EV battery racks (150). Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill to include at least one shipping container with EV battery racks as taught by Brace with the flatbed railcar of Schaefer. A motivation for this combination would be to increase functionality of the invention of Schaefer.    
Claim 7 Schaefer discloses a voltage regulator for the flatbed railcar system (¶0055).  
Claim 16 Brace discloses that said batteries are rechargeable batteries (¶0013).
Claim 17 Brace discloses that said batteries are solar farm storage battery banks (fig. 1).
Claim 18 Brace discloses that said batteries are wind farm storage battery banks (fig. 1).
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer JR et al. as applied to claim 1 above, and further in view of Shaw.
Schaefer does not disclose an EV shipping container, wherein said EV shipping container comprises end airfoils and rooftop airfoil.
Shaw discloses an EV shipping container (14 capable of transporting various cargo), wherein said EV shipping container comprises end airfoils (15) and rooftop airfoil (70, 74). Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill in this art to include airfoils on shipping containers as taught by Shaw on the flatbeds of Schaefer. A motivation for this improvement to Schaefer would be to cut down on drag Schaefer would experience.  
Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer JR et al. as applied to claims 1 & 8 above, and further in view of Shaw.
Schaefer in view of Shaw does not disclose a voltage regulator for the shipping container and each EV in the shipping containers.  Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill to include a well-known component like a voltage regulator with any component requiring one. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Claims 12-13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer JR et al. as applied to claim 1 above, and further in view of Shaw.
Schaefer does not disclose a “semi-trailer” shipping container, wherein said container comprises end airfoils and rooftop airfoil.
Shaw discloses a shipping container (14 capable of transporting various cargo), wherein said shipping container comprises end airfoils (15) and rooftop airfoil (70, 74). Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill in this art to include airfoils on shipping containers as taught by Shaw on the flatbeds of Schaefer. A motivation for this improvement to Schaefer would be to cut down on drag Schaefer would experience.  
Claim 15 Schaefer discloses that the railroad car according to claim 12, further comprising at least one voltage regulator (¶0055).

Allowable Subject Matter
Claims 5-6, 9, 14, & 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Also keep in mind that the applicant should use the “Certificate of Mailing and Transmission” form whenever sending something into the office.  This form can be found online by just typing “PTO/SB92” into a search engine.  Also, the applicant can use the “Authorization for Internet Communications…” form if he wants to communicate by email with the examiner.  This form can be found online by just typing “PTO/SB439” into a search engine.  

The applicant is a given a three (3) month statutory period, from the date of mailing, to respond to this office action; extensions of time may be available under 37 CFR 1.136(a).
However, the statutory period for reply will expire six (6) months from the date of mailing of this office action. A failure to reply within the set or extended reply period, by statute, cause the application to go abandon is accordance with 35 U.C.C. 133.
A proper response to this office action, in accordance with 37 CFR 1.111, requires a signed reply, reduced to writing, responding to every grounds of rejection and particularly pointing out the specific distinctions believed to render the claims patentable over the applied references. The applicant may also include amendments to the claims and/or specification in accordance with 37 CFR 1.121, to remove any objections or rejections set forth. Please be aware that any amendment to the application cannot add new matter. Matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter (MPEP 608.04(a)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649


/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649